DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is responsive to the following communication:  Original claims filed 05/28/20.  This action is made non-final.
3.	Claims 1-20 are pending in the case.  Claims 1, 9 and 17 are independent claims.

Double Patenting
4.	 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent Publication No. 16/667641.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are substantially similar to each other and would have considered obvious to one of ordinary skill.
16/667641						16/886329
1. An automated medication dosing and dispensing system comprising: sensors to detect movement and other physical inputs related to a user of the automated medication dosing and dispensing system; a 




2. The system of claim 1, wherein at least one of the sensor readings measures a movement of a body part of the user.  
2. The system of claim 1, wherein the processing step comprises processing the stored historical event information and at least one ancillary input received from a detection system that is distinct from the sensors.  


3. The system of claim 1, further comprising an event detection module to determine, 



4. The system of claim 1, wherein the method further comprises the step of sending a message to the user, wherein the message relates to the adjusting.  
4. The system of claim 1, wherein at least one of the sensor readings measures a movement of a specific body part of the user.  


5. The system of claim 1, wherein the gesture-based physical behavior event corresponds to user activity that is unrelated to a food intake event.  
5. The system of claim 1, wherein the method performed by the at least one processor further comprises the step of sending a message to the user, wherein the message relates to the predicted future occurrence of the physical behavior event of interest.  


6 The system of claim 5, wherein the user activity that is unrelated to the food intake event comprises a smoking event, a personal hygiene event, and/or a medication related event.  
6. The system of claim 1, wherein: the detected occurrences of gesture-based physical behavior events correspond to food intake events; and the adjusting is performed in response to a predicted food intake event.  


7. The system of claim 1, wherein the gesture-based physical behavior event corresponds to a food intake event.  
7. The system of claim 1, wherein: the medication managed by the system is insulin; and the adjusting step calculates a dosage of insulin to be administered.  



8. The system of claim 1, wherein: the method performed by the at least one processor further comprises the step of calculating a confidence level for the predicted future occurrence of the physical behavior event of interest; and the adjusting is performed in response to the confidence level.  


9. The system of claim 1, wherein the adjusting is based on characteristics of the gesture-based physical behavior event.  
9. A method of operating an automated medication dosing and dispensing system having sensors that detect movement of a user, the method comprising the steps of: obtaining sensor readings from the sensors; detecting, based on analysis of the obtained sensor readings, occurrences of gesture-based physical behavior events; storing historical event information corresponding to the detected occurrences of gesture- based physical behavior events; processing, with at least one processor of the automated medication dosing and dispensing system, the stored historical event information to predict a future occurrence of a physical behavior event of interest; and 168 adjusting medication dosage, medication dispensing parameters, or both medication dosage and medication dispensing parameters in response to the predicted future occurrence of the physical behavior event of interest.  


10. The system of claim 9, wherein: the gesture-based physical behavior event 



11. The system of claim 1, wherein: the medication managed by the system is insulin; and the adjusting step calculates a dosage of insulin to be administered and a schedule for delivery of the calculated dosage of insulin.  
11. The method of claim 10, wherein: the detected occurrences of gesture-based physical behavior events correspond to food intake events; and the at least one ancillary input comprises information that is not directly related to food intake events.  


12. The system of claim 1, wherein the sensors comprise an accelerometer that measures movement of an arm of the user and a gyroscope that measures rotation of the arm of the user.  
12. The method of claim 9, wherein at least one of the sensor readings measures a movement of a specific body part of the user.  


13. A method of operating an automated medication dosing and dispensing system having sensors to detect movement and other physical inputs related to a user, the method comprising the steps of:  110 obtaining, using a processor of the automated medication dosing and dispensing system, a set of sensor readings, wherein at least one sensor reading of the set of sensor readings measures a movement of a body part of a 



14. The method of claim 13, further comprising the step of performing a computer- based action in response to the determining, wherein the computer-based action is one or more of: obtaining other information to be stored in memory in association with data representing the gesture-based physical behavior event; interacting with the user to provide information or a reminder; interacting with the user to prompt for user input; sending a message to a remote computer system; sending a message to another person; sending a message to the user.  
14. The method of claim 9, wherein: the detected occurrences of gesture-based physical behavior events correspond to food intake events; and the adjusting is performed in response to a predicted food intake event.  


15. The method of claim 13, wherein the gesture-based physical behavior event corresponds to user activity that is unrelated to a food intake event.  
15. The method of claim 9, wherein: the medication managed by the system is insulin; and the adjusting step calculates a dosage of insulin to be administered.  


16. The method of claim 15, wherein the user activity that is unrelated to the food intake event comprises a smoking event, a personal hygiene event, and/or a medication related event.  
16. The method of claim 9, further comprising the step of calculating a confidence level for the predicted future occurrence of the physical behavior event of interest, wherein the adjusting is performed in response to the confidence level.  



17. A method of operating an automated medication dosing and dispensing system having sensors that detect movement, the method comprising the steps of: obtaining sensor readings from the sensors, the sensor readings indicating movement of at least one body part of the user; detecting, based on analysis of the obtained sensor readings, occurrences of gesture-based physical behavior events; storing historical event information corresponding to the detected occurrences of gesture- based physical behavior events; receiving at least one ancillary input from a detection system that is distinct from the sensors; processing, with at least one processor of the automated medication dosing and dispensing system, the stored historical event information and the at least one ancillary input to predict a future occurrence of a physical behavior event of interest; and adjusting medication dosage, medication dispensing parameters, or both medication dosage and medication dispensing parameters in response to the predicted future occurrence of the physical behavior event of interest.  


18. The method of claim 13, wherein the adjusting is performed upon detection of an actual, probable, or imminent start of the gesture-based physical behavior event.  
18. The method of claim 17, wherein: the detected occurrences of gesture-based physical behavior events correspond to food intake events; the at least one ancillary input comprises information that is not directly related to food intake events; and the 


19. The method of claim 13, wherein the adjusting is based on characteristics of the gesture-based physical behavior event.  
19. The method of claim 17, further comprising the step of calculating a confidence level for the predicted future occurrence of the physical behavior event of interest, wherein adjusting is performed in response to the confidence level.  


20. The method of claim 19, wherein: the gesture-based physical behavior event corresponds to a food intake event; and the adjusting is based on at least one of the following characteristics of the food intake event: time duration; pace; start time; end time; number of bites; number of sips; eating method; type of utensils used; type of containers used; amount of chewing before swallowing; chewing speed; amount of food consumed; time between bites; time between sips; content of food consumed.
20. The method of claim 17, wherein the processing step predicts the future occurrence of the physical behavior event of interest based on of a currently detected gesture-based physical behavior event.







Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such 

7.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sugaya (US 20200357503) in view of Taylor (US 20160030683). 
Regarding claim 1, Sugaya discloses an automated medication dosing and dispensing system comprising: 
sensors to detect physical movement of a user (FIG. 5, a plurality of sensors analyze a user’s physical condition and activity);
computer-readable storage media comprising program code instructions; and at least one processor, wherein the program code instructions are configurable to cause the at least one processor to perform a method comprising the steps of:
detecting, based on analysis of sensor readings obtained from the sensors, occurrences of gesture-based physical behavior events (FIG. 5, utilizing said sensors, a user’s action history is analyzed);
 storing historical event information corresponding to the detected occurrences of gesture-based physical behavior events and processing the stored historical event information to predict a future occurrence of a physical behavior event of interest (the prediction unit 203 performs processing of predicting the user's future physical condition on the basis of the sensor information history accumulated in a user information DB 201, which includes the user-related information acquired from a sensor around the user. The information accumulated in the user information DB 201 is various types of user-related information collected from the input unit 100 via the interface 150. The sensor around the user is, more specifically, in one example, a sensor included in the input unit 100, and includes the environmental sensor described above and the sensor provided in an information processing terminal held by the user. In addition, in one example, the user information DB 201 can also accumulate the information acquired from the input apparatus or the software used to acquire information from an external service, which is included in the input unit 100, and more specifically, can also accumulate, in one example, the user's tweet information, remarks, postings, and outgoing mails on the SNS, which are acquired from the Internet, and information input by the user using the user's information processing terminal, paragraph 0118).
Sugaya does not disclose of the automated medication dosing and dispensing system and adjusting medication dosage, medication dispensing parameters, or both medication dosage and medication dispensing parameters in response to the predicted future occurrence of the physical behavior event of interest.
However, Taylor discloses wherein such automated sensing, feedback and adjustments to recommended insulin dosing eliminates manual blood glucose control regimens and their intrinsic inaccuracies due to relying on patients to manually track intake of carbohydrates (paragraph 0054).  Taylor also discloses wherein this biosensor can be configured to provide a feedback mechanism to a drug delivery system and, as such, adjustments to drug delivery can be made without any human interactions (paragraph 0051).
The combination of Sugaya and Taylor would have resulted in the predictive body information as taught in Sugaya to further incorporate adjustment of medicine dosage as taught in Taylor.  One would have been motivated to have combined the teachings because a user in Sugaya is already interested in tracking body usage and other physical movements to enhance and benefit one’s body and adjusting one’s medication accordingly would have also contributed to improving one’s body condition.  Therefore, it would have been obvious to have combined the teachings as a user of both inventions would have found that the combination of said inventions would have resulted in a predictable result. 
Regarding claim 2, Sugaya discloses wherein the processing step comprises processing the stored historical event information and at least one ancillary input received from a detection system that is distinct from the sensors (the prediction unit 203 performs processing of predicting the user's future physical condition on the basis of the sensor information history accumulated in a user information DB 201, which includes the user-related information 
Regarding claim 3, Sugaya discloses wherein the processing step comprises processing the stored historical event information and current sensor readings obtained from the sensors in real- time, including comparing the current sensor readings to the stored historical event information (the prediction unit 203 performs processing of predicting the user's future physical condition on the basis of the sensor information history accumulated in a user information DB 201, which includes the user-related information acquired from a sensor around the user. The information accumulated in the user information DB 201 is various types of user-related information collected from the input unit 100 via the interface 150. The sensor around the user is, more specifically, in one example, a sensor included in the input unit 100, and includes the environmental sensor described above and the sensor provided in an information processing terminal held by the user. In addition, in one example, the user 
Regarding claim 4, Sugaya discloses wherein at least one of the sensor readings measures a movement of a specific body part of the user (FIG. 5, a plurality of sensors analyze a user’s physical condition and activity).
Regarding claim 5, Sugaya discloses wherein the method performed by the at least one processor further comprises the step of sending a message to the user, wherein the message relates to the predicted future occurrence of the physical behavior event of interest (see at least FIG. 6 wherein the analysis of the user results in a present advice which is a type of message to a user to predict the future analysis of the user).
Regarding claim 6, Sugaya discloses wherein: the detected occurrences of gesture-based physical behavior events correspond to food intake events (in one example, the calorie intake information can be calculated from the user's action history information, a captured image at the time of a meal at a restaurant, home, or the like, biometric information, purchase information of food and drink, and the like. In addition, distribution information of the nutrients consumed or the like is also analyzed and acquired, in addition to the calorie intake, paragraph 0020).

However, Taylor discloses wherein such automated sensing, feedback and adjustments to recommended insulin dosing eliminates manual blood glucose control regimens and their intrinsic inaccuracies due to relying on patients to manually track intake of carbohydrates (paragraph 0054).  Taylor also discloses wherein this biosensor can be configured to provide a feedback mechanism to a drug delivery system and, as such, adjustments to drug delivery can be made without any human interactions (paragraph 0051).
The combination of Sugaya and Taylor would have resulted in the predictive body information as taught in Sugaya to further incorporate adjustment of medicine dosage as taught in Taylor.  One would have been motivated to have combined the teachings because a user in Sugaya is already interested in tracking body usage and other physical movements to enhance and benefit one’s body and adjusting one’s medication accordingly would have also contributed to improving one’s body condition.  Therefore, it would have been obvious to have combined the teachings as a user of both inventions would have found that the combination of said inventions would have resulted in a predictable result.
Regarding claim 7, Sugaya does not disclose wherein: the medication managed by the system is insulin; and the adjusting step calculates a dosage of insulin to be administered.
However, Taylor discloses wherein such automated sensing, feedback and adjustments to recommended insulin dosing eliminates manual blood glucose control regimens and their intrinsic inaccuracies due to relying on patients to manually track intake of carbohydrates (paragraph 0054).  Taylor also discloses wherein this biosensor can be configured to provide a 
The combination of Sugaya and Taylor would have resulted in the predictive body information as taught in Sugaya to further incorporate adjustment of medicine dosage as taught in Taylor.  One would have been motivated to have combined the teachings because a user in Sugaya is already interested in tracking body usage and other physical movements to enhance and benefit one’s body and adjusting one’s medication accordingly would have also contributed to improving one’s body condition.  Therefore, it would have been obvious to have combined the teachings as a user of both inventions would have found that the combination of said inventions would have resulted in a predictable result. 
Regarding claim 8, Sugaya discloses wherein: the method performed by the at least one processor further comprises the step of calculating a confidence level for the predicted future occurrence of the physical behavior event of interest (FIG. 9 and 13, based on said information of user, a reasonable prediction of said user is created).
Suguya does not necessarily disclose adjusting is performed in response to the confidence level.
However, Taylor discloses wherein such automated sensing, feedback and adjustments to recommended insulin dosing eliminates manual blood glucose control regimens and their intrinsic inaccuracies due to relying on patients to manually track intake of carbohydrates (paragraph 0054).  Taylor also discloses wherein this biosensor can be configured to provide a feedback mechanism to a drug delivery system and, as such, adjustments to drug delivery can be made without any human interactions (paragraph 0051).

Regarding claim 9, Sugaya discloses a method of operating an automated medication dosing and dispensing system having sensors that detect movement of a user, the method comprising the steps of: 
obtaining sensor readings from the sensors (FIG. 5, a plurality of sensors analyze a user’s physical condition and activity); 
detecting, based on analysis of sensor readings obtained from the sensors, occurrences of gesture-based physical behavior events (FIG. 5, utilizing said sensors, a user’s action history is analyzed);
 storing historical event information corresponding to the detected occurrences of gesture-based physical behavior events and processing the stored historical event information to predict a future occurrence of a physical behavior event of interest (the prediction unit 203 performs processing of predicting the user's future physical condition on the basis of the sensor information history accumulated in a user information DB 201, which includes the user-related information acquired from a sensor around the user. The information accumulated in the user information DB 201 is various types of user-related information collected from the input unit 100 via the interface 150. The sensor around the user is, more specifically, in one example, a sensor included in the input unit 100, and includes the environmental sensor described above and the sensor provided in an information processing terminal held by the user. In addition, in one example, the user information DB 201 can also accumulate the information acquired from the input apparatus or the software used to acquire information from an external service, which is included in the input unit 100, and more specifically, can also accumulate, in one example, the user's tweet information, remarks, postings, and outgoing mails on the SNS, which are acquired from the Internet, and information input by the user using the user's information processing terminal, paragraph 0118).
Sugaya does not disclose of the automated medication dosing and dispensing system and adjusting medication dosage, medication dispensing parameters, or both medication dosage and medication dispensing parameters in response to the predicted future occurrence of the physical behavior event of interest.
However, Taylor discloses wherein such automated sensing, feedback and adjustments to recommended insulin dosing eliminates manual blood glucose control regimens and their intrinsic inaccuracies due to relying on patients to manually track intake of carbohydrates (paragraph 0054).  Taylor also discloses wherein this biosensor can be configured to provide a feedback mechanism to a drug delivery system and, as such, adjustments to drug delivery can be made without any human interactions (paragraph 0051).
The combination of Sugaya and Taylor would have resulted in the predictive body information as taught in Sugaya to further incorporate adjustment of medicine dosage as taught in Taylor.  One would have been motivated to have combined the teachings because a user in Sugaya is already interested in tracking body usage and other physical movements to enhance and benefit one’s body and adjusting one’s medication accordingly would have also contributed to improving one’s body condition.  Therefore, it would have been obvious to have combined the teachings as a user of both inventions would have found that the combination of said inventions would have resulted in a predictable result. 
Regarding claim 10, Sugaya discloses wherein the processing step comprises processing the stored historical event information and at least one ancillary input received from a detection system that is distinct from the sensors (the prediction unit 203 performs processing 
Regarding claim 11, Sugaya discloses wherein: the detected occurrences of gesture-based physical behavior events correspond to food intake events (in one example, the calorie intake information can be calculated from the user's action history information, a captured image at the time of a meal at a restaurant, home, or the like, biometric information, purchase information of food and drink, and the like. In addition, distribution information of the nutrients consumed or the like is also analyzed and acquired, in addition to the calorie intake, paragraph 0020); and 
the at least one ancillary input comprises information that is not directly related to food intake events. (the prediction unit 203 performs processing of predicting the user's future 
Regarding claim 12, Sugaya discloses wherein at least one of the sensor readings measures a movement of a specific body part of the user (FIG. 5, a plurality of sensors analyze a user’s physical condition and activity).
Regarding claim 13, Sugaya discloses further comprising the step of sending a message to the user, wherein the message relates to the predicted future occurrence of the physical behavior event of interest (see at least FIG. 6 wherein the analysis of the user results in a present advice which is a type of message to a user to predict the future analysis of the user).
Regarding claim 14, Sugaya discloses wherein: the detected occurrences of gesture-based physical behavior events correspond to food intake events (in one example, the calorie intake information can be calculated from the user's action history information, a captured image at the time of a meal at a restaurant, home, or the like, biometric information, purchase information of food and drink, and the like. In addition, distribution information of the nutrients consumed or the like is also analyzed and acquired, in addition to the calorie intake, paragraph 0020)
Sugaya does not disclose wherein the adjusting is performed in response to a predicted food intake event.
However, Taylor discloses wherein such automated sensing, feedback and adjustments to recommended insulin dosing eliminates manual blood glucose control regimens and their intrinsic inaccuracies due to relying on patients to manually track intake of carbohydrates (paragraph 0054).  Taylor also discloses wherein this biosensor can be configured to provide a feedback mechanism to a drug delivery system and, as such, adjustments to drug delivery can be made without any human interactions (paragraph 0051).
The combination of Sugaya and Taylor would have resulted in the predictive body information as taught in Sugaya to further incorporate adjustment of medicine dosage as taught in Taylor.  One would have been motivated to have combined the teachings because a user in Sugaya is already interested in tracking body usage and other physical movements to enhance and benefit one’s body and adjusting one’s medication accordingly would have also contributed to improving one’s body condition.  Therefore, it would have been obvious to have 
Regarding claim 15, Sugaya does not disclose wherein: the medication managed by the system is insulin; and the adjusting step calculates a dosage of insulin to be administered.
However, Taylor discloses wherein such automated sensing, feedback and adjustments to recommended insulin dosing eliminates manual blood glucose control regimens and their intrinsic inaccuracies due to relying on patients to manually track intake of carbohydrates (paragraph 0054).  Taylor also discloses wherein this biosensor can be configured to provide a feedback mechanism to a drug delivery system and, as such, adjustments to drug delivery can be made without any human interactions (paragraph 0051).
The combination of Sugaya and Taylor would have resulted in the predictive body information as taught in Sugaya to further incorporate adjustment of medicine dosage as taught in Taylor.  One would have been motivated to have combined the teachings because a user in Sugaya is already interested in tracking body usage and other physical movements to enhance and benefit one’s body and adjusting one’s medication accordingly would have also contributed to improving one’s body condition.  Therefore, it would have been obvious to have combined the teachings as a user of both inventions would have found that the combination of said inventions would have resulted in a predictable result. 
Regarding claim 16, Suguya discloses further comprising the step of calculating a confidence level for the predicted future occurrence of the physical behavior event of interest (FIG. 9 and 13, based on said information of user, a reasonable prediction of said user is created).

However, Taylor discloses wherein such automated sensing, feedback and adjustments to recommended insulin dosing eliminates manual blood glucose control regimens and their intrinsic inaccuracies due to relying on patients to manually track intake of carbohydrates (paragraph 0054).  Taylor also discloses wherein this biosensor can be configured to provide a feedback mechanism to a drug delivery system and, as such, adjustments to drug delivery can be made without any human interactions (paragraph 0051).
The combination of Sugaya and Taylor would have resulted in the predictive body information as taught in Sugaya to further incorporate adjustment of medicine dosage as taught in Taylor.  One would have been motivated to have combined the teachings because a user in Sugaya is already interested in tracking body usage and other physical movements to enhance and benefit one’s body and adjusting one’s medication accordingly would have also contributed to improving one’s body condition.  Therefore, it would have been obvious to have combined the teachings as a user of both inventions would have found that the combination of said inventions would have resulted in a predictable result. 
Regarding claim 17, Sugaya discloses a method of operating an automated medication dosing and dispensing system having sensors that detect movement, the method comprising the steps of: 
obtaining sensor readings from the sensors, the sensor readings indicating movement of at least one body part of the user (FIG. 5, a plurality of sensors analyze a user’s physical condition and activity); 
detecting, based on analysis of the obtained sensor readings, occurrences of gesture-based physical behavior events (FIG. 5, utilizing said sensors, a user’s action history is analyzed); 
storing historical event information 
Sugaya does not disclose processing, with at least one processor of the automated medication dosing and dispensing system, adjusting medication dosage, medication dispensing parameters, or both medication dosage and medication dispensing parameters in response to the predicted future occurrence of the physical behavior event of interest.
However, Taylor discloses wherein such automated sensing, feedback and adjustments to recommended insulin dosing eliminates manual blood glucose control regimens and their intrinsic inaccuracies due to relying on patients to manually track intake of carbohydrates (paragraph 0054).  Taylor also discloses wherein this biosensor can be configured to provide a feedback mechanism to a drug delivery system and, as such, adjustments to drug delivery can be made without any human interactions (paragraph 0051).
The combination of Sugaya and Taylor would have resulted in the predictive body information as taught in Sugaya to further incorporate adjustment of medicine dosage as taught in Taylor.  One would have been motivated to have combined the teachings because a user in Sugaya is already interested in tracking body usage and other physical movements to enhance and benefit one’s body and adjusting one’s medication accordingly would have also contributed to improving one’s body condition.  Therefore, it would have been obvious to have combined the teachings as a user of both inventions would have found that the combination of said inventions would have resulted in a predictable result. 
Regarding claim 18, Sugaya discloses wherein: the detected occurrences of gesture-based physical behavior events correspond to food intake events (in one example, the calorie intake information can be calculated from the user's action history information, a captured image at the time of a meal at a restaurant, home, or the like, biometric information, purchase information of food and drink, and the like. In addition, distribution information of the nutrients consumed or the like is also analyzed and acquired, in addition to the calorie intake, paragraph 0020); and
the at least one ancillary input comprises information that is not directly related to food intake events (FIG. 5, future prediction is based on at least a user’s action history).
Sugaya does not disclose the adjusting is performed in response to a predicted food intake event.
However, Taylor discloses wherein such automated sensing, feedback and adjustments to recommended insulin dosing eliminates manual blood glucose control regimens and their 
The combination of Sugaya and Taylor would have resulted in the predictive body information as taught in Sugaya to further incorporate adjustment of medicine dosage as taught in Taylor.  One would have been motivated to have combined the teachings because a user in Sugaya is already interested in tracking body usage and other physical movements to enhance and benefit one’s body and adjusting one’s medication accordingly would have also contributed to improving one’s body condition.  Therefore, it would have been obvious to have combined the teachings as a user of both inventions would have found that the combination of said inventions would have resulted in a predictable result.
Regarding claim 19, Sugaya discloses wherein further comprising the step of calculating a confidence level for the predicted future occurrence of the physical behavior event of interest (FIG. 9 and 13, based on said information of user, a reasonable prediction of said user is created).
Suguya does not necessarily disclose wherein the adjusting is performed in response to the confidence level
However, Taylor discloses wherein such automated sensing, feedback and adjustments to recommended insulin dosing eliminates manual blood glucose control regimens and their intrinsic inaccuracies due to relying on patients to manually track intake of carbohydrates (paragraph 0054).  Taylor also discloses wherein this biosensor can be configured to provide a 
The combination of Sugaya and Taylor would have resulted in the predictive body information as taught in Sugaya to further incorporate adjustment of medicine dosage as taught in Taylor.  One would have been motivated to have combined the teachings because a user in Sugaya is already interested in tracking body usage and other physical movements to enhance and benefit one’s body and adjusting one’s medication accordingly would have also contributed to improving one’s body condition.  Therefore, it would have been obvious to have combined the teachings as a user of both inventions would have found that the combination of said inventions would have resulted in a predictable result. 
Regarding claim 20, Sugaya discloses wherein the processing step predicts the future occurrence of the physical behavior event of interest based on characteristics of a currently detected gesture-based physical behavior event (FIG. 9 and 13, based on said information of user, a reasonable prediction of said user is created).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID E CHOI/Primary Examiner, Art Unit 2174